UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Western District of
Virginia, Samuel G. Wilson, District Judge. (5:93-cr-00004-SGW-
1)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence Sheldon Jupiter appeals the district court’s

order denying his motion for sentence reduction pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no abuse of discretion.          See United States v. Munn, 595 F.3d

183, 186 (4th Cir. 2010) (providing standard).               Accordingly, we

affirm.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before    the   court   and   argument   would   not   aid   the    decisional

process.



                                                                      AFFIRMED




                                     2